Case: 20-10409     Document: 00516047376         Page: 1     Date Filed: 10/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 7, 2021
                                  No. 20-10409
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Abdullah El Hage,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CV-172


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Abdullah El Hage, federal prisoner # 54762-177, seeks a certificate of
   appealability (COA) from the denial of his 28 U.S.C. § 2255 motion
   challenging his conviction of conspiring to distribute a controlled substance.
   Relevant to this inquiry, El Hage argues (1) his guilty plea was made
   unknowingly and involuntarily, (2) his trial and appellate counsel rendered


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10409      Document: 00516047376           Page: 2    Date Filed: 10/07/2021




                                     No. 20-10409


   ineffective assistance, (3) he is actually innocent, and (4) the district court
   erred in denying his motion for an evidentiary hearing.
          To obtain a COA, El Hage must make “a substantial showing of the
   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel,
   529 U.S. 473, 483 (2000). He will satisfy this standard “by demonstrating
   that jurists of reason could disagree with the district court’s resolution of his
   constitutional claims or that jurists could conclude the issues presented are
   adequate to deserve encouragement to proceed further.”              Miller-El v.
   Cockrell, 537 U.S. 322, 327 (2003). Because El Hage has not made the
   requisite showing, his COA motion is DENIED.
          As El Hage fails to make the required showing for a COA on his
   constitutional claims, we cannot consider whether the district court erred by
   denying an evidentiary hearing. See United States v. Davis, 971 F.3d 524, 534–
   35 (5th Cir. 2020), petition for cert. filed (U.S. Mar. 18, 2021) (No. 20-7553).




                                          2